IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: N.I.C., A MINOR       : No. 717 MAL 2018
                                          :
                                          :
PETITION OF: C.C.                         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN THE INTEREST OF: J.I.C., A MINOR       : No. 718 MAL 2018
                                          :
                                          :
PETITION OF: C.C.                         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.